Citation Nr: 9924792	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-21 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946.

By rating decision in October 1975, the Pittsburgh, 
Pennsylvania RO denied service connection for a heart murmur.  
The veteran was notified of that decision by letter dated in 
November 1975; however, he failed to file a timely appeal 
therefrom and that action became final.

In January 1996, the veteran again filed a claim for 
entitlement to service connection for a heart murmur.  By 
rating decision in March 1996, the RO again denied 
entitlement to service connection for a heart murmur.  The 
veteran appealed this decision.  By a decision dated in 
January 1998, the Board remanded this case for additional 
development, finding that the veteran's claim must be 
considered a petition to reopen a prior final decision.  
Therefore, the Board instructed the RO to adjudicate the 
issue of whether the veteran had submitted new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for a heart murmur.  

This matter now comes before the Board on appeal from an 
April 1998 rating decision by the Lincoln, Nebraska RO, which 
held that new and material evidence had not been submitted to 
reopen the veteran's claim.  This matter was before the Board 
in October 1998 when it was remanded for additional 
development.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a heart murmur.

The United States Court of Appeals for Veterans Claims 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), 
set forth a test that required that, in order to reopen a 
previously denied claim, "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  Colvin at 174.  The Court discussed the concept 
of "materiality," stating that "[m]aterial evidence is 
relevant and probative of the issue at hand."  Id.

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  Hence, the Federal Circuit overruled the 
Colvin test for purposes of reopening claims for the award of 
veterans' benefits.

In an October 1998 Remand, the Board directed the RO to 
readjudicate the veteran's claim in light of the Hodge 
decision; specifically, the RO was directed to consider 
whether the evidence submitted by the veteran is "material" 
as defined under 38 C.F.R. § 3.156(a) (1998) rather than 
under Colvin.  The Board notes that under 38 C.F.R. 
§ 3.156(a) (1998):

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

In a February 1999 Supplemental Statement of the Case, the RO 
held that the veteran's claim had not been reopened.  In so 
doing, the RO once again clearly relied on the Colvin test, 
stating:  

To justify a reopening of a claim on the 
basis of new and material evidence, there 
must be a reasonable possibility that the 
new evidence, when viewed in the context 
of all the evidence, both new and old, 
would change the outcome.  There is no 
reasonable possibility that the new 
evidence submitted in connection with the 
current claim would change our previous 
decision. 

The evidence submitted and reviewed is 
considered to be new evidence because it 
had not been previously considered and is 
not cumulative of evidence previously 
considered.

However, it is not considered to be 
material because it is not relevant to 
and probative of the reason for the 
previous denial.  . . . 

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand confers on the veteran, as a matter of law, the 
right to compliance with the remand orders and that the Board 
erred when it failed to insure compliance with the dictates 
of an earlier Board remand.  The Board regrets any further 
delay in this case.  In view of the RO's failure to follow 
the directives in the October 1998 Remand, the Board 
concludes that additional development of the record is 
required prior to appellate disposition.

The case is consequently REMANDED for the following action:

The RO should readjudicate the issue of 
whether the appellant has submitted new 
and material evidence sufficient to 
reopen a claim of entitlement to service 
connection for a heart murmur.  In light 
of the Hodge decision, the RO should 
consider whether the evidence submitted 
by the appellant is "material" as 
defined under 38 C.F.R. § 3.156(a) (1998) 
rather than under Colvin.  If the claim 
is denied, a supplemental statement of 
the case should be issued.  The appellant 
should be given an opportunity to respond 
thereto.

After the appellant has been given an opportunity to respond 
to the supplemental statement of the case, the claims folder 
should be returned to this Board for further appellate 
review, if in order.  No action is required by the appellant 
until he receives further notice.  The appellant has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


